Citation Nr: 0211328	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-21 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of fracture 
to the right second metatarsal.

(An issue of entitlement to service connection for residuals 
of a left tibial shaft injury will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1998 to August 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO decision which denied 
service connection residuals of fracture of the right second 
metatarsal, and residuals of a left tibial shaft injury.  The 
Board remanded the case to the RO in February 2001 for 
additional development of the evidence.

The present Board decision addresses the issue of service 
connection for residuals of fracture to the right second 
metatarsal.  The Board is undertaking additional development 
on the issue of service connection for residuals of left 
tibial shaft injury, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.).  After giving 
the notice, obtaining additional evidence, and reviewing any 
response you may submit, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

The veteran sustained a stress fracture to the right second 
metatarsal during active service, and he continues to have 
some residuals of that injury.


CONCLUSION OF LAW

Residuals of fracture to the right second metatarsal were 
incurred in active service.  38 U.S.C.A. § 1110(West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming service connection for residuals of 
fracture to the right second metatarsal.  Through 
correspondence, the RO rating decision, the statement of the 
case, and supplemental statement of the case, the veteran has 
been notified with regard to the evidence necessary to 
substantiate his claim.  Pertinent medical records have been 
obtained, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran served on active duty from April 29, 1998 to 
August 25, 1998.  His 
DD Form 214 indicates that this service was 
"uncharacterized;" the narrative reason for separation was 
"entry level status performance and conduct."  Under 38 
C.F.R. § 3.12(k), an entry level separation is considered to 
be "under conditions other than dishonorable" for purposes of 
determining eligibility for VA benefits.  

A review of the veteran's service medical records reveal a 
diagnosis of and treatment for stress fracture to the right 
second metatarsal in June 1998, and this condition was noted 
again in July 1998.  Following his discharge from the 
service, the veteran underwent a VA examination in September 
1998.  An X-ray examination of the right foot conducted at 
that time revealed a healing stress fracture to the mid shaft 
of the second metatarsal, and this was also the clinical 
diagnosis.  No other disabilities of the right lower 
extremity were indicated.  Subsequent medical records reveal 
complaints of right foot pain, although radiographic studies 
of the right foot in March 1999 were normal.

With consideration of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran 
currently has at least some residuals from the stress 
fracture to the right second metatarsal which occurred in 
service.  The Board finds that residuals of fracture to the 
right second metatarsal were incurred in active service, 
warranting service connection.


ORDER

Service connection for residuals of fracture to the right 
second metatarsal is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

